This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CAMILO GOMEZ,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 33,508

 5 ANGELA CAMPBELL a/k/a
 6 ANGIE CAMPBELL,

 7          Respondent-Appellee.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Gerard J. Lavelle, District Judge

10 Geer, Wissel & Levy, P.A.
11 Jane C. Levy
12 Albuquerque, NM

13 for Appellant

14 Camilo Gomez
15 Albuquerque, NM

16 Pro Se Appellant

17 Angela Campbell
18 St. Louis, MO

19 Pro Se Appellee
1                           MEMORANDUM OPINION

2 FRY, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.

8                                        __________________________________
9                                        CYNTHIA A. FRY, Judge

10 WE CONCUR:


11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge


13 _________________________________
14 M. MONICA ZAMORA, Judge




                                           2